Citation Nr: 1145076	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  10-23 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for left leg and thigh pain as secondary to service-connected degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial compensable rating for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from September 1982 to December 1982 and from August 2004 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In the September 2009 decision, the RO denied the Veteran's claim for service connection for left leg and thigh pain as secondary to degenerative disc disease of the lumbar spine.  In an October 2010 decision, the RO granted the Veteran service connection for degenerative disc disease of the lumbar spine, assigning an initial noncompensable rating.

As the appeal of the Veteran's claim for an initial compensable rating for degenerative disc disease of the lumbar spine emanates from the Veteran's disagreement with the initial noncompensable rating assigned following the grant of service connection, the Board has characterized the claim as for a higher initial rating, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in May 2011.  A transcript of the hearing has been associated with the Veteran's claims file.  

The issue of entitlement to an initial compensable rating for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not have a separately diagnosable disorder manifested by left leg and thigh pain.  


CONCLUSION OF LAW

The Veteran does not have a separately diagnosable disorder manifested by left leg and thigh pain that is the result of disease or injury incurred in or aggravated by active military service; no such disorder was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to render a decision on the claim decided herein has been accomplished.  

In this respect, through an August 2009 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board also finds that the August 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned August 2009 letter.  In addition, the Veteran was given notice regarding the award of an effective date and rating criteria pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in the August 2009 notice letter.  The Board does not now have such issues before it.  Consequently, a remand for additional notification on these questions is not necessary.  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  The Veteran's service treatment records have been associated with the claims file, as have records of his post-service treatment at the VA Pacific Islands Health Care System and with private treatment providers.  He has not otherwise alleged that there are any outstanding medical records probative of the claim that need to be obtained.  The Veteran also underwent VA examination in September 2010, report of which is of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on physical examination as well as consideration of the medical records in the claims file and the Veteran's history.  The examination report addresses all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examination, and provides rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument, and the Veteran has testified before the undersigned Veterans Law Judge.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claim that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Board is not required to discuss all of the evidence of record.  Rather, it must provide only the reasons for its rejection of any material evidence favorable to the Veteran.  Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the regulatory requirement that VA "review ... the entire evidence of record" is not a requirement that the adjudicator "analyze and discuss" all such evidence)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310 (2011).  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A review of the Veteran's claims file reflects that the relevant medical evidence of record consists of the Veteran's service treatment records as well as records of his ongoing treatment at the VA facility in Honolulu, Hawaii, and with private treatment providers.  The Veteran's service treatment records are silent as to any complaints of or treatment for any problems with pain in his left leg or thigh.  At post-deployment health assessments conducted in January 2006, the Veteran was noted to complain only of back pain and pain in the right inguinal area due to an unrelated hernia, for which he is separately service-connected.  

Post-service treatment records reflect that the Veteran has been seen at the VA Honolulu facility on multiple occasions for complaints of pain in his low back that radiated into his left thigh and leg.  He was seen in May 2007 for complaints of radiating pain and was diagnosed with left lower back pain and "possible meralgia paresthetica."  At a neurology consult pursuant to the May 2007 assessment, the Veteran underwent deep-tendon testing, which was normal, as was his muscle strength and sensation testing.  The neurologist opined that the Veteran's left lower extremity pain was likely radicular in origin and suggested further study.  He was again seen by VA treatment providers for similar complaints in November 2009, at which time he was assessed with "possible radiculopathy."  Magnetic resonance imagery (MRI) study conducted in September 2008 and April 2010 pursuant to these findings, however, found no evidence of radiculopathy.  When seeking further treatment for his low back and left lower extremity pain in May 2011, the Veteran was noted to have sacroiliitis, spondylosis, and degenerative disc disease of the lumbar spine.  However, at that time, no separate diagnosis of left leg or thigh pain was made. 

The Veteran underwent VA examination in September 2010.  At that time, he was noted to complain of pain in his lower left back that occasionally radiated into the left thigh.  Physical examination revealed normal range of motion of the spine without pain.  Neurological examination of the bilateral lower extremities, including sensory examination, motor examination, and deep-tendon reflex testing, returned normal results bilaterally.  The Veteran's muscle strength of the lower extremities was also noted to be normal.  No peripheral nerve involvement was found on evaluation, and the examiner noted the April 2010 MRI study that demonstrated a small disc bulge at L4-5 with possible annular tear and degenerative disc disease at L4-5 and L5-S1, with no stenosis found.  The Veteran was diagnosed with a small disc bulge and degenerative joint disease of the lumbar spine without stenosis and "without objective radiculopathy."

The Veteran has also submitted multiple written statements to VA and testified before the undersigned Veterans Law Judge at a hearing in May 2011.  The Veteran clarified in a January 2011 statement that he believes his claimed left leg and thigh pain is caused by his service-connected back disability.  He reiterated this belief at his May 2011 hearing, stating that he experiences stabbing pains in his left leg and thigh that he believes are secondary to his service-connected degenerative disc disease of the lumbar spine.  He also stated at the hearing that he has not been assigned a separate diagnosis of any disorder manifested by left leg and thigh pain.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for left leg and thigh pain as secondary to his service-connected degenerative disc disease of the lumbar spine.  With regard to this claim, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has the disability for which benefits are being claimed.

Because the question of whether the Veteran's claimed disability manifested by left leg and thigh pain is related to another disability such as degenerative disc disease of the lumbar spine is a medical question requiring expertise, the Board relies upon the September 2010 VA examination, as well as the findings of the Veteran's VA and private treatment providers, in making its determination.  The examination report reflects that the examiner reviewed the Veteran's claims file and performed a complete physical and neurological examination of the Veteran.  The examiner relied on the results of this examination, as well as on the Veteran's April 2010 MRI study, in finding that the Veteran does not have a separately diagnosable radiculopathy disability or other disorder manifested by left leg and thigh pain.  

Here, there is simply no medical evidence that the Veteran has any current separately diagnosable disorder manifested by left leg and thigh pain.  In so finding, the Board observes that although the Veteran has complained of experiencing shooting pain radiating from his low back into his left lower extremity, there are simply no current treatment records showing a diagnosis of any separately diagnosed lower extremity disorder whatsoever.  To the contrary, although the Veteran's VA treatment providers suspected his symptoms may be caused by radiculopathy, two separate MRI studies-as well as the September 2010 VA examiner-concluded that no radiculopathy was present.  Thus, the evidence does not provide any objective indications of a diagnosable disorder manifested by left leg and thigh pain at any time during the appellate period.  Without a diagnosed or identifiable underlying disability, service connection may not be awarded.  See McClain, 21 Vet. App. at 321 (requiring the existence of a disability at some point during the appellate period to warrant a finding of service connection).  With no medical evidence of a diagnosed disorder at any point during the appellate period, the analysis ends, and service connection for leg and thigh pain secondary to service-connected degenerative disc disease of the lumbar spine must be denied.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) that a service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  Accordingly, absent a current showing of chronic disability, the Board concludes that a separately diagnosable disorder manifested by left leg and thigh pain was not incurred in or aggravated by service, nor was any such disorder caused or aggravated by a service connected disability.

The Board has considered the Veteran's assertions that he has a disorder manifested by left leg and thigh pain related to his service-connected degenerative disc disease of the lumbar spine.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of his claimed condition.  The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, although the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner who provided the opinion that he does not have a diagnosable radiculopathy disorder.  Thus, the Veteran's own assertions as to the etiology of his current claimed left leg and thigh pain have little probative value.  Further, although the Veteran is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  As a result, in this case, when weighing the evidence of record, the Board finds compelling the lack of any medical evidence establishing that the Veteran currently has any separately diagnosed disability manifested by left leg and thigh pain.  

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a disorder manifested by left leg and thigh pain.  The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1131.  In the absence of a current disability, the analysis ends, and the claim for service connection for left leg and thigh pain as secondary to service-connected degenerative disc disease of the lumbar spine cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the evidence is against finding that the Veteran has a separate organic disorder manifested by left leg and thigh pain, the Board notes that the symptoms the Veteran has described may be part of his service connected back disability.  The issue of entitlement to a higher initial rating for his back has been remanded to the RO for appropriate action. 


ORDER

Entitlement to service connection for left leg and thigh pain as secondary to service-connected degenerative disc disease of the lumbar spine is denied.


REMAND

Regarding a claim of entitlement to an initial compensable rating for degenerative disc disease of the lumbar spine, the RO informed the Veteran via an October 2010 rating decision that it had granted his claim for service connection for degenerative disc disease of the lumbar spine and assigned an initial noncompensable rating.  During the course of the hearing held at the RO in May 2011 before the undersigned Veterans Law Judge, the Veteran expressed disagreement with the initial rating assigned in the October 2010 rating decision.  This disagreement was reduced to writing in the form of the May 2011 hearing transcript.  The Board finds that the statements made at the Veteran's May 2011 hearing before the undersigned Veterans Law Judge represent a timely notice of disagreement with the initial rating assigned in the October 2010 rating decision.  See 38 C.F.R. § 20.201 (2011).  However, the RO has not issued a statement of the case on the issue, and as a result no appeal has been perfected.  The United States Court of Appeals for Veterans Claims has held that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the following action:

The AOJ should consider the Veteran's assertions in regard to his back disability, conduct any further development considered necessary and then issue a statement of the case (SOC) to the Veteran and his representative addressing the Veteran's claim of entitlement to an initial compensable rating for degenerative disc disease of the lumbar spine.  If, and only if, the Veteran perfects an appeal by submitting a timely and adequate substantive appeal, the claim should be returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


